 

Case 1:20-cr-0O0068-DLH Document 250 Filed 07/16/20 Page 1 of 1

‘w ,
Case 1:20-cr-O0068-DLH *SEALED* Document is Filed ot #20 Page Lof2

Local AQ 4-42 (Rev LO/EE) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America °
v.

Darnell Wayne Sylvester a/k/a Nell Case No. 1:20-cr-68-08

eee ee

Defendant

 

Oe “Gl La

ARREST WARRANT "

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
{name af person to be arrested) Darnell Wayne Sylvester a/k/a Nell

who is accused of an offense or violation based on the following document filed with the court:

@ Indictment O Superseding Indictment J Information O Superseding Information OO Complaint

1 Probation Violation Petition (I Supervised Release Violation Petition O Violation Notice Order of the Court
This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances

 

Date: 06/04/2020 /s/ Carla Schultz

 

issuing officer's signature

Cily and state: Bismarck, ND Carla Schultz, Deputy Clerk

Printed nene and title

 

Return

This warrant was received on (dute) 6/4 [202 2 _.and the person was arrested on (date) Wf tf Ve v2 o

 

at (city aud state) ry (d1 + _

 
   

Date: My féere

 

Arresting officer's signature

MTbyne DVSM

Printed name and title

 
